Citation Nr: 1610700	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-45 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for substance abuse, as secondary to an acquired psychiatric disorder.  


REPRESENTATION

The Veteran is represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from October 1974 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which in pertinent part denied service connection for an acquired psychiatric disability and hepatitis C.  

An original claim for service connection for depression was received on December 20, 2007.  A separate claim for service connection for posttraumatic stress disorder (PTSD), affective mood disorder, and anxiety disorder was received on June 19, 2012 and was denied in a September 2013 rating decision that the Veteran did not appeal.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  VA treatment records note that the Veteran has diagnoses of depression, PTSD, affective disorder, and substance abuse.  The claim on appeal has been recharacterized to conform to Clemons as two separate issues of service connection for depression and service connection for substance abuse; however, the Board will not address service connection for PTSD, affective mood disorder, and anxiety disorder because the Veteran separately claimed those issues and did not appeal the September 2013 rating decision, which became final. 

In September 2015, the Board remanded the claim to schedule the Veteran for another videoconference hearing, as the Veteran was incarcerated during the first scheduled hearing.  A hearing was scheduled in November 2015, and the Veteran failed to report to the hearing, and has not provided good cause as to why he was unable to attend; therefore, the Board finds that the request for a hearing has been withdrawn.  38 C.F.R. § 20.702(d) (2015).  

The issues of service connection for hepatitis C and substance abuse secondary to depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of depression.    

2.  The depression was not "noted" upon entry to active service in October 1974. 

3.  The depression did not clearly and unmistakably exist prior to service.  

4.  The depression had its onset during service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claim for service connection for depression and remanding the remaining issues on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.  

Service Connection for an Acquired Psychiatric Disability

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Review of service treatment records reveals that, at the service induction examination, the Veteran was assessed as psychiatrically normal.  See August 1974 service treatment records.  As stated above, only such conditions as are recorded in examination reports are to be considered as noted; therefore, the Board finds that a preexisting acquired psychiatric disorder was not "noted" at service entrance. 	 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Because a preexisting psychiatric disorder was not noted at service entrance or examination, the burden shifts to VA to demonstrate by clear and unmistakable evidence both that a psychiatric disorder preexisted service and was not aggravated by service.  While there is some evidence indicating the preexistence of a psychiatric disability, the Board finds that the presumption of soundness has not been rebutted in this case because the evidence is not clear and unmistakable that a psychiatric disorder (depression) preexisted service.  

The Veteran has received VA treatment for depression and PTSD, and receives Social Security Disability (SSA).  An October 2009 VA treatment note states that the depression and PTSD are related to civilian incidents.  At the December 2009 SSA examination, the Veteran reported PTSD symptoms for all his life and reported being physically and emotionally abused by his father.  At the December 2012 VA examination, the Veteran reported drinking alcohol starting in the sixth or seventh grade, as well as experimenting with other substances.  The medical examiner opined that the substance abuse and stressors predated service and, therefore, it is less likely than not that the current depression and substance abuse is the result of service.  

Nonetheless, in March 2009, the Veteran submitted a medical opinion from his treating psychiatric team.  The treating therapist reported depression being triggered in the military, and noted that the Veteran was treated for depression in the military.  The therapist opined the Veteran's psychiatric disability started in service and is unresolved at this time, and the past substance abuse was an attempt to self-medicate the depression and anxiety.  

The Board finds that while there is some evidence through the Veteran's own statements reported to VA and SSA examiners that the psychiatric symptoms predated service, the evidence does not meet the high burden of clear and unmistakable evidence that the psychiatric disorder clearly and unmistakable preexisted service.  For these reasons, the Board finds that the burden on VA to rebut the presumption of soundness has not been met because the evidence does not show by clear and unmistakable evidence that the disability preexisted service; therefore, the Veteran is presumed to have been psychiatrically sound at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Because the presumption of soundness is not rebutted, this case converts to one for direct service connection.  See Wagner, 370 F.3d at 1096.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

While in some cases veterans are entitled to presumptive service connection based on a chronic disability, in this case, the Veteran has been diagnosed with depression, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.

The Veteran generally contends that the depression is related to his military service.  See December 2007 application for compensation and pension, June 2008 notice of disagreement.  

First, the Board finds the Veteran has currently diagnosed depression.  Review of VA treatment records show an active diagnosis and treatment for depression.  See January 2013 VA treatment records.  Furthermore, the Veteran was afforded two VA examinations to help determine the diagnosis of any acquired psychiatric disorder.  At the April 2008 VA examination, the VA examiner diagnosed alcohol and cocaine abuse and major depressive disorder.  At the December 2012 VA examination, the VA examiner diagnosed cocaine dependence in early full remission and major depressive disorder, recurrent, moderate in partial remission.   Furthermore, at the December 2009 SSA examination, the SSA examiner diagnosed polysubstance abuse and depression.  Therefore, the Board finds that the Veteran has a current diagnosis of depression.  

Next, the Board finds that there was an in-service occurrence of depression.  Service treatment records reflect that, in June 1975, the Veteran sought treatment for depression, and asked to see a psychiatrist.  In September 1975, the Veteran again complained of depression and received a psychiatric consultation for depression and anxiety reaction.  At the service separation examination, the Veteran reported symptoms of depression and weight loss, and the separation examiner noted the loss of weight is associated with mild depression.  

Lastly, the Board finds that there is equipoise as to whether there is a causal relationship between the in-service depression and the current depression.  As stated above, in April 2008, the Veteran was afforded a VA examination and opinion as to the nature and etiology of the depression.  At that time, the VA examiner diagnosed depression and substance abuse, and stated the Veteran has a long history of substance abuse and concomitant depression, but did not provide an etiological opinion as to the relationship of the depression to the in-service occurrence of depression.  

In December 2012, the Veteran was afforded another VA examination to help address the nature and etiology of the depression.  At that time, the VA examiner opined that given the Veteran's long standing substance abuse history, which predates military service, and extensive abuse history, which still affects him today, it is less likely than not that the current depression and substance abuse is the result of service.  Nonetheless, as discussed above, the Board has found that the presumption of soundness has not been rebutted regarding the depression; therefore, this opinion has no probative value as it is based on an inaccurate factual premise that the current depression preexisted service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

In March 2009, the Veteran submitted a medical opinion provided by the treating VA psychiatric team and substance abuse clinic and written by a treating VA therapist.  The VA therapist stated the Veteran has a diagnosis of substance abuse and depression.  The VA therapist opined that the Veteran is currently clean and sober, and the treatment team does not believe his past substance abuse was the cause of his depression because the Veteran had several incidents in the service that triggered depression, he was treated for depression while in the service, and he continues individual therapy sessions to process feelings about his time in the service.  The VA therapist additionally opined that it is the team's belief that the depression started in the service and is unresolved today.  

The Board finds the March 2009 opinion from the treating VA therapist to be of more probative value than the December 2012 VA examination and opinion.  As stated above, the December 2012 VA examination relied on the inaccurate factual premise that the depression preexisted service.  Furthermore, the March 2009 opinion was based on all relevant treatment records and lay statements, provides an etiological opinion and support for the conclusions.  Therefore, the Board finds that there is evidence of a causal relationship between the current depression and in-service depression.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current depression is causally related to the in-service depressive symptoms; thus, the criteria for service connection for depression have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for depression is granted.  



REMAND

Service Connection for Substance Abuse Secondary to Depression

As discussed above, the Veteran has an additional Axis I diagnosis of substance abuse, and the Board has taken jurisdiction of service connection for substance abuse as secondary to depression based on the Court's ruling in Clemons, 23 Vet. App. at 5-6.  

With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs. 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.1(m) (2015).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs or alcohol to the point of addiction will be considered willful misconduct.  38 C.F.R. 		 § 3.301(c) (2015).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.

VA's General Counsel has interpreted that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  However, service connection for compensation purposes is permitted for an alcohol or drug abuse disability acquired as secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen, 237 F. 3d at 1381.

Review of the medical and lay evidence reveals that the Veteran has stated that he began drinking alcohol and smoking marijuana in the sixth or seventh grade, and continued to try other drugs in high school prior to service.  The Veteran reported continuing to do drugs during the military and post military, including cocaine, LSD, and heroine.  See December 2012 VA examination, December 2009 SSA examination.  The Veteran is competent to report pre-service alcohol and drug use.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

At the April 2008 VA examination, the examiner stated that the Veteran has a long history of substance abuse and concomitant (naturally accompanying or associated) depression.  In the August 2008 SSA vocational assessment, the Veteran reported drinking and using drugs to self-medicate the depression.  The March 2009 VA therapist's opinion additionally opined that the past substance abuse was an attempt to self-medicate the depression and anxiety; however, the opinion did not address the Veteran's lay statements that he began using drugs and drinking before military service.  At the December 2012 VA examination, the VA examiner stated that it would be speculative to opine as to whether the substance abuse is related to the depression but research has shown that the two are commonly co-morbid.  The examiner did not provide a rationale for why such an opinion would be speculation, especially in light of the medical research indicating they are co-morbid diagnoses.  Therefore, the Board finds that an examination and opinion is necessary to adjudicate the issue of whether the substance abuse is secondary to the depression.  

Service Connection for Hepatitis C 

In April 2008, the Veteran was afforded a VA examination regarding the hepatitis C; however, an etiological opinion was not provided.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Inadequate medical examinations include examinations that do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board additionally notes that one risk factor for hepatitis C is intravenous drug use.  Therefore, the Board finds that the issue of service connection for hepatitis C is inextricably intertwined with the issue of service connection for substance abuse, as a hypothetical grant of service connection for substance abuse secondary to depression would service connect a risk factor of hepatitis C.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, adjudication of service connection for hepatitis C must be deferred until the issue of service connection for substance abuse secondary to depression is either resolved or prepared for appellate consideration.  

Accordingly, the issues of service connection for hepatitis C and substance abuse secondary to depression is REMANDED for the following action:

1.  Present the claims file to an examiner qualified in psychiatric disabilities.  The examiner should offer the following opinion with supporting rationale:

Is it at least as likely as not (50 percent probability or greater) that the substance abuse was caused by the service-connected depression?  

Is it at least as likely as not (50 percent probability or greater) that the substance abuse was aggravated by the service-connected depression?  

The examiner should discuss the Veteran's statements that he began drinking and using drugs in the sixth or seventh grade prior to service, and should discuss any effects the nonservice-connected PTSD has on the substance abuse, if any effects can be differentiated from the depression.  If the examiner determines that an opinion would be speculation, the examiner should provide a full rationale as to why an opinion cannot be reached without resorting to speculation.  

2.  After the psychiatric opinion is obtained, present the claims file to a qualified examiner for hepatitis C.  The examiner should offer the following opinion with supporting rationale: 

Is it at least as likely as not (50 percent probability or greater) that the hepatitis C had its onset it, was caused by, or otherwise etiologically related to service?  

The examiner should address all risk factors for hepatitis C identified by the Veteran, including substance abuse.  

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


